                     Case 3:20-cr-00177-HZ                 Document 1           Filed 05/21/20        Page 1 of 7



AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                           District of Oregon

                  United States of America                          )
                             v.                                     )
                  ANNDREA D. JACOBS
                                                                    )      Case No.     3:20-mj-00116
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)
                           CRIMINAL COMPLAINT
             BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
          I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s) of              Aug. 2019 through Oct. 2019        in the county of             Hood River         in the
                       District of             Oregon           , the defendant(s) violated:

            Code Section                                                        Offense Description
18 U.S.C. 1344(2)                               Bank Fraud




         This criminal complaint is based o~facts:
See attached affidavit of Special Agent         Jo      inc~~e~n by reference.




         ii Continued on the attached sheet.



                                                                                      FBI Special Agent Joseph M. Jacoby
                                                                                               Printed name and title




City and state:                         Portland, Oregon                           Hon. John V. Acosta, US Magistrate Judge
                                                                                               Printed name and title
          Case 3:20-cr-00177-HZ         Document 1        Filed 05/21/20      Page 2 of 7




DISTRICT OF OREGON, ss:                AFFIDAVIT OF JOSEPH M. JACOBY

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

         I, Joseph Jacoby, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

         1.     I am a Special Agent with the Federal Bureau of Investigation and have been

since July 2015. My current work focuses on identifying and investigating white-collar crime.

Upon joining the FBI, I completed twenty-one weeks of investigative training at the FBI

Academy in Quantico, Virginia. Prior to working for the FBI, I was employed as a law

enforcement officer with the Federal Air Marshal Service for approximately four and a half

years.

         2.     I submit this affidavit in support of a criminal complaint and arrest warrant for

Anndrea D. Jacobs for Bank Fraud in violation of Title 18 USC Section 1344. As set forth

below, there is probable cause to believe, and I do believe, that Anndrea D. Jacobs committed

Bank Fraud in violation of Title 18, United States Code, Section 1344.

         3.     This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts set

forth in this affidavit are based on my own personal knowledge, knowledge obtained from other

individuals during my participation in this investigation (including through my review of records

created by others and communications with witnesses and other law enforcement officers), and

knowledge acquired through my training and experience.
               Case 3:20-cr-00177-HZ           Document 1        Filed 05/21/20       Page 3 of 7




                                                Applicable Law

             4.      Title 18, United States Code, Section 1344 provides that whoever knowingly

      executes, or attempts to execute, a scheme or artifice ( 1) to defraud a financial institution; or (2)

      to obtain any of the moneys, funds, credits, assets, securities, or other property owned by, or

      under the custody or control of, a financial institution, by means of false or fraudulent pretenses,

      representations, or promises; shall be fined not more than $1,000,000 or imprisoned not more

      than 30 years, or both.

                                         Statement of Probable Cause

             5.      The investigation of Anndrea Jacobs for alleged bank fraud began on or around

      May 14, 2020, when the U.S. Attorney's office received notification of an alleged theft of funds

      by Anndrea Jacobs from a dental practice located in Hood River, Oregon. Jacobs was contracted

      by the dental practice to assist with medical billings and other duties. Based on a review of the

      records available to me at this time and statements from the victim of the theft, hereafter referred

      to as AV-1, it appears that, from approximately August 2019 through October 2019, Anndrea

      Jacobs stole checks made payable to the dental practice in amounts totaling approximately

      $22,862.16.

             6.      I am aware Anndrea Jacobs is currently awaiting trial on a fifteen-count

      indictment returned by a federal grand jury sitting in the District of Oregon on September 12,
/,·

      2018, in United States District Court case number 3: 18-cr-00427-HZ. That trial is currently

      scheduled to proceed on August 3, 2020. The indictment charges Jacobs with four counts of

      Wire Fraud, five counts of Filing False Income Tax Returns, four counts of Aiding and Assisting

      in the Filing of False Income Tax Returns, one count of False Impersonation of an Employee of


       Page 2 -Affidavit of Joseph M. Jacoby                            USAO Version Rev. April 2018
        Case 3:20-cr-00177-HZ          Document 1       Filed 05/21/20     Page 4 of 7




the United States, and one count of Aggravated Identity Theft. As the indictment recounts, those

charges stem from a scheme, similar to the one at issue here, in which Jacobs embezzled funds

from a medical practice in La Grande, Oregon.

       7.      A V-1 provided copies of a complaint filed on January 24, 2020, in the Hood

River County Circuit Court for The State of Oregon in a case styled HR Dental East, P .C. vs.

John Doe, as well as other records relating to that civil proceeding. These records included bank

records from Wells Fargo. The complaint is a John Doe complaint because, at the time of the

filing, AV-1 was unaware that Anndrea Jacobs had stolen the missing checks.

       8.      I learned from A V-1 that a subpoena issued to Wells Fargo Bank to identify the

bank account through which the missing checks had been negotiated resulted in the identification

of a Wells Fargo personal account ending in 8392 in the names of Anndrea Jacobs and her

husband, Kraig Jacobs.

       9.     I reviewed bank records from Wells Fargo, including bank statements and copies

of checks deposited into the above-referenced account. I noted in my review that the several of

those checks were payable to HR Dental East, P.C., and bore no endorsements. Based on this

review of the bank records and missing checks identified by A V-1, I have reason to believe the

following missing checks totaling $22,862.16 were stolen by Anndrea Jacobs and deposited into

Anndrea Jacobs's personal account ending in 8392:




Page 3 - Affidavit of Joseph M. Jacoby                        USAO Version Rev. April 2018
              Case 3:20-cr-00177-HZ          Document 1      Filed 05/21/20      Page 5 of 7




                   •   Check #12791099 for $6,049.63, deposited on September 3, 2019

                   •   Check #12794818 for $3,157.66, deposited on September 9, 2019

                   •   Check #12799525 for $4,079.99, deposited on September 16, 2019

                   •   Check #12808153 for $1,662.49, deposited on September 23, 2019

                   •   Check #12812923 for $1,975.71, deposited on September 30, 2019

                   •   Check #12818503 for $6,749.59, deposited on October 3, 2019

                   •   Check #12824256 for $3,267.08, deposited on October 21, 2019.

             10.       When A V-1 learned on or about May 12, 2020, that the missing checks had been

     deposited into Anndrea Jacobs's Wells Fargo personal bank account, AV-1 confronted Jacobs in

     the office of the dental practice. Jacobs told AV-1 she had paid the money back and tried to

     blame the theft on a Texas company she had been working with. (Anndrea Jacobs told AV-1 on

     an earlier date she was selling her own business to a Texas company.) Jacobs did not deny

     stealing the checks and told AV-1 she could prove her innocence if he would agree to a meeting

     with the Texas company. Finally, she offered to pay the money back and told AV-I she wanted

     to continue working with him. After the confrontation, Anndrea Jacobs was terminated and left

     the dental practice.

             11.       On May 13, 2020, Anndrea Jacobs emailed AV-I and the business manager of the

     dental practice and asked for wire instructions so she could wire the missing funds to them.

     Jacobs stated the money would be wired from a CPA firm located in Portland, Oregon.

             12.       I reviewed a text message from Anndrea Jacobs to AV-I dated May 15, 2020,

     wherein Jacobs stated the wire would be processed Monday (May 18, 2020). A V-1 informed

     me no money has been received from Anndrea Jacobs as of May 20, 2020.


      Page 4 - Affidavit of Joseph M. Jacoby                        USAO Version Rev. April 2018




f,
               Case 3:20-cr-00177-HZ          Document 1        Filed 05/21/20      Page 6 of 7




             13.     I learned from AV-1 that, during Jacobs's contract employment with the dental

     practice, Jacobs worked at a computer in the administrative area of the office. Consequently, she

     had access to opened mail that included checks and payments received from dental benefit

     companies and patients of the dental practice.

             14.     I learned from AV-1 that, after he began notifying dental benefit companies about

     the missing checks, and before he discovered Anndrea Jacobs had stolen them, Jacobs had

     returned about $26,000 of stolen checks directly to the dental benefit companies. He knows the

     amount because the dental benefit companies began re-issuing some of those checks.

             15.     I was informed by AV-1 that the dental practice is still in the process of

     determining the total amount of checks and other funds stolen by Anndrea Jacobs but estimates

     the total loss as of May 20, 2020, may be at least $50,000.00.

             16.     I have reason to believe based on the facts set forth in this affidavit that Anndrea

     Jacobs committed Bank Fraud by stealing checks from AV-1 and fraudulently negotiating those

     checks through her personal checking account at Wells Fargo Bank, N.A., a federally insured

     financial institution.

                                                 Conclusion

             17.     Based on the foregoing, I have probable cause to believe, and I do believe, that

/,
     Anndrea D. Jacobs committed Bank Fraud in violation of Title 18, United States Code, Section

     1344. I therefore request that the Court issue a criminal complaint and arrest warrant for

     Anndrea D. Jacobs.

             18.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

     and the arrest warrant were all reviewed by Assistant United States Attorney Ryan Bounds, who


      Page 5-Affidavit of Joseph M. Jacoby                            USAO Version Rev. April 2018
           Case 3:20-cr-00177-HZ        Document 1        Filed 05/21/20      Page 7 of 7




advised me that in his opinion the affidavit and complaint are legally and factually sufficient to

establish probable cause to support the issuance of the requested criminal complaint and arrest

warrant.

                                       Request for Sealing

       19.     It is respectfully requested that the Court issue an order sealing, until fmiher order

of the Court, all papers submitted in support of the requested criminal complaint and arrest

warrant. I believe that sealing these documents is necessary because disclosure of the criminal

investigation and pending arrest warrant at this time may cause flight from prosecution the

destruction of or tampering with evidence, and other jeopardy to this investigation.




                                                                        2QJ____
                                                      FBI Special Agent

       Subscribed and sworn to before me this oZ/0'~ay         of-,;y
                                                                    V.ACOSTA




Page 6 - Affidavit of Joseph M. Jacoby                          USAO Version Rev. April 2018
